
	
		II
		110th CONGRESS
		1st Session
		S. 2117
		IN THE SENATE OF THE UNITED STATES
		
			September 28, 2007
			Mr. Lugar (for himself
			 and Mr. Bingaman) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To encourage the development of research-proven programs
		  funded under the Elementary and Secondary Education Act of
		  1965.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Education Research &
			 Development To Improve Achievement Act of 2007.
		2.Education
			 Research and DevelopmentSubpart 1 of part D of title V of the
			 Elementary and Secondary Education Act of 1965 (20 U.S.C. 7243 et seq.) is
			 amended by adding at the end the following:
			
				5415.Studies for
				the development of core programs
					(a)PurposeThe
				purpose of this section is to develop replicable, research-proven activities
				for core title I programs, including the following programs and areas:
						(1)Targeted areas of
				instruction.
						(2)School
				improvement and restructuring under section 1116.
						(3)Supplemental
				educational services under section 1116(e).
						(4)Reading First
				under subpart 1 of part B of title I.
						(5)Other programs as
				determined by the Secretary to be in need of further development.
						(b)Awarding of
				grantsThe Secretary shall award grants to research and
				development entities to enable such entities to carry out the activities
				described in this section.
					(c)Application
						(1)In
				generalA research and development entity that desires to receive
				a grant under this section shall submit an application to the Secretary at such
				time, in such manner, and accompanied by such information as the Secretary may
				require.
						(2)ContentsEach
				application submitted under paragraph (1) shall—
							(A)demonstrate a
				record of development of successful educational programs or conduct of
				large-scale, peer-reviewed research, or both, as appropriate;
							(B)establish clear
				objectives;
							(C)establish annual
				benchmarks for progress;
							(D)describe plans to
				develop or evaluate programs likely to enhance student achievement; and
							(E)describe plans to
				disseminate findings and products of the research and development.
							(d)Use of
				fundsA research and development entity that receives a grant
				under this section shall use the grant funds for the following:
						(1)Creating and
				evaluating new approaches in 1 or more of the following areas:
							(A)Each of the
				targeted areas of instruction under section 1111(b)(1)(C).
							(B)School
				improvement and restructuring under section 1116.
							(C)Supplemental
				educational services under section 1116(e).
							(D)Reading First
				under subpart 1 of part B of title I.
							(2)Carrying out
				large-scale randomized evaluations of activities that have proven promising in
				small-scale evaluations.
						(3)Carrying out
				large-scale randomized evaluations of existing programs.
						(4)Supporting
				nonprofit developers of research-proven activities in the creation of capacity
				for training, material production, and other needs to scale up programs
				rapidly.
						(5)Disseminating
				information about effective activities and providing incentives for schools to
				adopt such activities.
						(e)Minimum
				grantThe minimum amount for each grant awarded under this
				section shall be $500,000 annually.
					(f)Continuation of
				grantsIn determining whether to continue a grant awarded under
				this section, the Secretary shall consider—
						(1)if the grantee
				was reasonably on track with the objectives and benchmarks stated in the
				application; and
						(2)if the grantee
				has shown promise in the creation and evaluation of an effective
				program.
						(g)Authorization
				of appropriationsThere are authorized to be appropriated to
				carry out this section—
						(1)for fiscal year
				2008, $100,000,000 or one fifth the amount appropriated to carry out this part
				for such fiscal year, whichever amount is greater;
						(2)for fiscal year
				2009, $110,000,000 or one fifth the amount appropriated to carry out this part
				for such fiscal year, whichever amount is greater;
						(3)for fiscal year
				2010, $120,000,000 or one fifth the amount appropriated to carry out this part
				for such fiscal year, whichever amount is greater;
						(4)for fiscal year
				2011, $130,000,000 or one fifth the amount appropriated to carry out this part
				for such fiscal year, whichever amount is greater;
						(5)for fiscal year
				2012, $140,000,000 or one fifth the amount appropriated to carry out this part
				for such fiscal year, whichever amount is greater; and
						(6)for fiscal year
				2013, $150,000,000 or one fifth the amount appropriated to carry out this part
				for such fiscal year, whichever amount is
				greater.
						.
		
